IN THE UNITED STATES COURT OF APPEALS Court of Appeals
                                           United States
                   FOR THE FIFTH CIRCUIT            Fifth Circuit
                                                                      F I L E D
                                                                     September 14, 2007
                                No. 06-30961
                              Summary Calendar
                                                                   Charles R. Fulbruge III
                                                                           Clerk
RONALD MARSHALL

                                            Petitioner-Appellant

v.

BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY

                                            Respondent-Appellee


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                           USDC No. 2:04-CV-219


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Ronald Marshall, Louisiana prisoner # 336016, appeals from the denial of
his 28 U.S.C. § 2254 petition challenging his armed robbery conviction. The
district court granted Marshall a certificate of appealability (COA) on the
following issues: whether counsel was ineffective for (1) allowing the jury to
hear Detective Calvin Brazley’s hearsay testimony regarding the substance of
an anonymous tip; (2) failing to investigate, interview, and secure witnesses; and
(3) failing to investigate and find impeachment evidence.


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-30961

      Marshall’s brief is devoid of discussion of the issues on which the district
court granted him a COA. Marshall alleges that he is unable to address the
merits of his ineffective assistance claims because he was required to leave
behind his legal materials when he was evacuated from the Orleans Parish
Prison during Hurricane Katrina. The record discloses, however, that despite
the unavailability of his legal materials, Marshall nevertheless sufficiently
objected to the magistrate judge’s recommendation concerning the three
ineffective assistance issues on which he was ultimately granted a COA. The
record further discloses that Marshall’s request for a free copy of the record was
granted by the district court.
      Marshall did not wait for this court to rule on his request for a free copy
of the record before asking that a pleading devoid of discussion of the ineffective
assistance issues be filed as his merits brief. Based on the preceding, we hold
that his failure to brief the issues on which COA was granted renders them
abandoned. Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir. 1999).
      AFFIRMED.




                                        2